FRANK, Chief Judge.
Gustavo Menehaca was seventeen years old when he and several other young men forcefully invaded a home and terrorized the residents. He was charged with and convicted of armed burglary of a dwelling, two counts of robbery, grand theft of a firearm, and grand theft of a motor vehicle. Mencha-ca now challenges his sentence, contending that the trial court erred by failing to make written findings concerning the propriety of adult sanctions. We agree and remand for resentencing.
The trial court was bound to consider each of the criteria in section 39.059(7)(c), Florida Statutes, and to provide written reasons for the decision to impose adult sanctions contemporaneous with the sentencing. Troutman v. State, 630 So.2d 528 (Fla.1993). On remand, the court may impose adult sanctions after strict application of the statutory criteria and the reduction of his findings to writing. Troutman.
Reversed and remanded for resentencing.
PATTERSON and BLUE, JJ., concur.